Citation Nr: 0215127	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  98-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

The propriety of the initial disability rating for the 
service-connected multiple lipomas, currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the RO.  
It was remanded in March 2000 for additional development. 

A careful review of the record discloses that the veteran may 
have raised an informal claim for a total disability rating, 
based on individual unemployability, due to service-connected 
disability.  As this claim is not currently before the Board 
at this time, it is referred to the RO for any appropriate 
action.  



FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  The veteran's service-connected multiple lipoma 
disability is currently manifested by nodules on the upper 
and lower extremities and torso measuring approximately 1 to 
2 centimeters, some tender to touch, and by non-tender, non-
painful old scar residuals.  

3.  The veteran's service-connected multiple lipoma 
disability does not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 30 
percent for the service-connected multiple lipomas have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, and 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 
and 7805 (2001); and Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, and 7805 (67 Fed. Reg. 49,596-98 (August 30, 2002) (to 
be codified at 38 C.F.R. § 4.118.)

2.  Referral for consideration of an extra-schedular rating 
for service-connected service-connected multiple lipomas is 
not warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  First, the veteran was repeatedly informed in the 
rating decisions, the statement and supplemental statements 
of the case, as well as in specific development letter 
requests, in April, August, and November 2000, and the 
Board's March 2000 remand, of the evidence and information 
necessary to substantiate his claim, what evidence VA had or 
would obtain on his behalf, what evidence or information he 
needed to provide to VA, and of the ramifications of the 
failure to obtain any needed information or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant claim.

Second, the Board notes that the veteran's SMRs, lay 
statements, VA outpatient treatment records, and private 
medical records have been associated with the claims folder.  
The veteran has also been afforded numerous VA compensation 
and pension examinations in response to his claims.  

Despite the information provided to the veteran as outlined 
above, the veteran has not indicated that any additional 
information or evidence exists, which is pertinent to this 
claim, but has not yet been obtained.  In fact, he indicated, 
in December 2000, that he had no further evidence to submit.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
most recently in the May 2002 SSOC, and fully assisted him to 
the best of VA's ability, the Board concludes that no further 
action on this question is necessary under the facts and 
circumstances of the instant case.  

The veteran avers that an initial evaluation greater than 30 
percent for a skin disorder, characterized as a multiple 
lipoma disability, is warranted.  

In a January 1997 statement the veteran explained that, since 
service, he had developed tumors on his arms, upper thighs, 
stomach and chest and that he had "had well over 100 [tumors] 
removed." Indeed, a December 1996 private medical statement 
indicated that the veteran had 61 benign lipomata removed 
during three surgeries, between October 1976 and October 
1991.

A February 1997 VA report of skin (other than scars) 
examination noted a "1.5 x 1.5 cm subcuticular nodule of the 
right posterior arm, firm, mobile, and asymptomatic." The 
report noted that the veteran had reported that he began to 
develop tumors after chemical exposure in the Republic of 
Vietnam and that he had had about 50 tumors removed and that 
"they were called lipomas." The report also noted "[m]ultiple 
2 x 0.1 cm surgical scars over the arms, thighs, and back." 
The report listed a diagnosis of multiple lipomas over the 
trunk and extremities, without evidence of chloracne. 

In a May 1997 RD, service connection was established for a 
skin disorder characterized as multiple lipomas.  A 10 
percent initial evaluation was assigned under Diagnostic Code 
7806.  The veteran disagreed with that initial evaluation.   

In the veteran's July 1997 Notice of Disagreement, he 
indicated that he had developed 11 additional lipomas and 
that some itched and others burned.  Also, he stated that, 
due to disfiguring scars on his arms, chest, stomach and 
thighs, he would not wear shorts, bathing suits or short 
sleeved shirts in public.

In the veteran's June 1998 Substantive Appeal, he stated that 
he had developed 5 additional lipomas and experienced 
constant itching and burning sensations, as well as the 
continued development of new lipomas.  Additionally, he 
stated that the February 1997 VA report of examination was 
inaccurate in that the examiner did not ask to see his 
multiple scars or state whether the lipomas itched or 
recurred.  The veteran also indicated that he had previously 
had 5 operations to remove multiple lipomas and that he would 
"require another operation shortly."

An August 1998 VA report of skin diseases (other than scars) 
examination noted "about 10, 1 to 2 x 3 cm subcutaneous 
nodules over the trunk, arms and thighs, not painful to the 
touch." The report also noted "[m]ultiple 2 x 0.3 to 5 x 0.3 
cm linear scars over the truck, arms, thighs, not painful to 
touch, secondary to multiple surgeries for lipomas over the 
years."  The report indicated diagnoses of multiple lipomas, 
with some burning and itching at times, and multiple scars 
secondary to excisions of the lipomas.

The claim was remanded in March 2000 for additional 
development.  

Recently submitted records include operative and pathological 
reports dated April 1968, September 1972, October 1976, and 
October 1981.  Review of those records show that the veteran 
was assessed with multiple lipomas, which ranged in size from 
7 to 26 millimeters in April 1968, to between 1 and 2.5 
centimeters in diameter in October 1981.  They were excised 
under general anesthesia with multiple small incisions.  

A May 2000 statement by T.N., D.O. noted that the veteran was 
found to have multiple lipomas, causing pain, itching and 
burning, on the veteran's right biceps, right triceps, right 
forearm, left forearm, right abdomen, and on each thigh.  
Multiple old scars were also noted from previous surgeries.  

The veteran was afforded additional examinations in February 
2001.  The report of his neurological examination shows that 
the veteran complained of pain and burning in the lipomas at 
times, but that the results were that of a normal 
neurological examination.  

The report of the VA skin examination reveals that the 
veteran complained of tenderness and erythema at the site of 
the lipomas, and that he was afraid that they may turn into 
skin cancer.  On examination, the examiner found multiple 
subcutaneous nodules on the upper and lower extremities and 
torso measuring approximately 1 to 2 centimeters.  Some were 
tender to touch.  Additionally, there were multiple scars 
noted.  The diagnosis was multiple lipomas, some tender at 
times, and some causing the veteran anxiety about possible 
evolution into skin cancer.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In the case of an initial rating, as is the case here, the 
appropriateness of separate ratings for separate periods of 
time based on the facts founds should be considered, a 
practice known as "staged" ratings.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, although the RO increased the veteran's initial 
rating to 30 percent, the matter of an increased rating for 
the service-connected multiple lipoma disorder remains in 
appellate status.

New growths of benign skin are to be rated as for eczema 
(Diagnostic Code 7806), dependent upon the location, extent 
and repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. § 4.118 including Diagnostic Code 
7819. 

The Board notes that the rating schedule relating to 
disabilities of the skin was recently modified, effective 
August 30, 2002.  Thus, the Board has considered both the new 
and the old governing criteria in order to determine if there 
has been any substantive change in that law that would effect 
the veteran's claim in the instant case.  See VAOPGCPREC 3-
2000 (April 10, 2000).

First, prior to August 30, 2002, the rating criteria of new 
benign skin growths and eczema required the consideration of 
several factors, including the degree of exfoliation, 
crusting, or lesions, an evaluation of systemic or nervous 
manifestations, an indication of whether the disability is 
exceptionally repugnant or markedly disfiguring, and the 
otherwise disabling character of any manifestations.  38 
C.F.R. § 4.118 including Diagnostic Codes 7806 and 7819.

On and after August 30, 2002, Diagnostic Code 7806 now 
provides that where more than 40 percent of the entire body 
or more than 40 percent of exposed areas are affected; or 
where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period, a 60 percent 
evaluation is to be assigned under Diagnostic Code 7806 (67 
Fed. Reg. 49,596 (August 30, 2002) (to be codified at 38 
C.F.R. § 4.118.)  In this case, although the veteran is noted 
to have multiple, and at times numerous lipomas, each of 
these lipomas have never been shown to measure more than 1-
2.5 centimeters in diameter.  Further, although some were 
noted to be on the veteran's forearm, and he stated that he 
is uncomfortable wearing short sleeves, many other lipomas 
were noted to be on his biceps, triceps, thighs, and abdomen.  
None were noted on his head, face, neck, ears, hands, or 
other exposed areas.  Thus, the Board finds, as a matter of 
fact, that these lipomas are not analogous to a eczema 
disability which covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas, and a 60 
percent rating in not warranted.  

Further, the changes to Diagnostic Code 7806 note that the 
disability may also be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), or as scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending on the 
prominent disability.  

Again, as the medical evidence of record shows no lipomas of 
the head, face or neck, ratings under Diagnostic Code 7800 
are inapplicable.  In any event, there is no evidence of 
tissue loss or gross distortion or asymmetry to warrant a 
greater evaluation under those criteria.  See Diagnostic Code 
7800 (67 Fed. Reg. 49,596 (August 30, 2002) (to be codified 
at 38 C.F.R. § 4.118.)

Again, although the veteran has been diagnosed with multiple 
and numerous lipomas, the greatest measuring from 1 to 2.5 
centimeters in diameter, the evidence simply does not show 
that he has any residual disability measuring at least 39 
centimeters squared, so that ratings under either Diagnostic 
Code 7801 or 7802 are warranted.  Additionally, the Board 
must point out that the note to this section shows that scars 
in widely separated areas, such as on two or more 
extremities, or on anterior or posterior surfaces of 
extremities or trunk, will be rated as separate disabilities.  
See Note 1, Diagnostic Codes 7801, 7802 (67 Fed. Reg. 49,596 
(August 30, 2002) (to be codified at 38 C.F.R. § 4.118.)  
Thus, they clearly do not measure at least 39 centimeters 
squared.  

Diagnostic Code 7803 provides criteria for unstable scars.  
None of the veteran's scars are shown to be unstable, thus, 
this code does not apply to the instant case.  Diagnostic 
Code 7803 (67 Fed. Reg. 49,596 (August 30, 2002) (to be 
codified at 38 C.F.R. § 4.118.)

Diagnostic Code 7804 evaluates scars that are painful on 
examination as 10 percent disabling.  However, none of the 
veteran's old scars are shown to be painful, on examination, 
or otherwise.  Thus, a rating greater than 30 percent is not 
shown under the new criteria found at Diagnostic Code 7804 
(67 Fed. Reg. 49,596 (August 30, 2002) (to be codified at 38 
C.F.R. § 4.118.)

Turning to the evaluation of the veteran's multiple lipoma 
disability under the criteria in effect prior to August 30, 
2002, the Board also finds that an evaluation greater than 30 
percent is not warranted.  

First, under Diagnostic Code 7806, there is no evidence of 
ulceration, extensive exfoliation, or crusting, or systemic 
or nervous manifestations.  Similarly, although the veteran 
has stated that he in uncomfortable in short sleeves, shorts, 
and bathing suits, the evidence shows only old scars and 
multiple lipomas measuring, at most, one to 2.5 centimeters 
in diameter.  There is no evidence of an exceptionally 
repugnant disorder that would warrant the assignment of a 50 
percent evaluation.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this instance, 
the Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, see Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

With these considerations in mind, the Board has also 
reviewed the criteria under Diagnostic Codes 7800, 7801, 
7802, 7803, 7804 and 7805, in effect prior to August 30, 
2002.  

Under Diagnostic Code 7800, there is no disfiguring disorder 
of the head, face or neck that would warrant a 50 percent 
evaluation.  Similarly, Diagnostic Codes 7801 and 7802 are 
not applicable, as the veteran does not have burn scars.  No 
poorly nourished scars, with repeated ulceration are shown, 
nor are tender and painful scars, thus ratings under 
Diagnostic Codes 7803 and 7804 are also not warranted.  

The Board notes that the criteria for evaluating a scar 
disability under Diagnostic Code 7805 were not substantially 
changed on August 30, 2002.  Additionally, the evidence does 
not show that there is any limitation of function, so that a 
rating could be assigned under Diagnostic Code 7805.  

The Board notes that the veteran has averred that his 
multiple lipomas are at times painful, and that they burn.  
However, his neurological examination was within normal 
limits, and no additional disability is shown.  His scars are 
not shown to be painful, tender, large, or in any other way 
compensable.  

Thus, as an increased evaluation is not shown under either 
set of criteria, the Board finds that neither the old or new 
set of regulations are more favorable to the veteran in the 
instant case, and further action on this question is not 
warranted.  

The veteran has also averred that the provisions of 3.321(b) 
apply to this case.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  

"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In this case, the RO considered the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  Although operative reports are of 
record showing removal of multiple lipomas, the veteran has 
not required any extended periods of hospitalization for his 
service-connected condition.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result this condition.  There are no 
records showing an extended or prolonged period of treatment 
for this condition.  

Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.


Therefore, the Board determines that the preponderance of the 
evidence demonstrates that the veteran's service-connected 
multiple lipoma disability does not warrant an increased 
original evaluation under 38 C.F.R. § 4.118, either prior to, 
or on and after August 30, 2002, and that the claim is 
therefore denied. 



ORDER

Entitlement to an initial disability rating greater than 30 
percent for the service-connected multiple lipomas is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

